Argued October 5, 1933.
The judgment is affirmed on the opinion of the learned court below.
Appellant asks for an interpretation of that clause of the Act of April 13, 1927, P.L. 186, sec. 5, which provides: "Whenever any claim for compensation . . . . . . is finally adjudicated in favor of the claimant, the amounts of compensation actually due at the time the first payment is made after such adjudication, shall bear interest at the rate of six per centum per annum." We think the meaning is sufficiently clearly expressed. If an appeal is taken by the employer or insurance carrier from an award of compensation, thus delaying or postponing the instalments of weekly compensation, and the appeal is unsuccessful, the claimant shall be entitled to receive, at the time of the first payment made on the award, not only the accumulated unpaid instalments of compensation then due and payable, but also interest at six per cent on the respective instalments from the time they would have been paid if the appeal had not been taken. The effect of the Act is to put the claimant, when his right to compensation is finally adjudicated in his favor, after appeal, in the same position as if no appeal had been taken, considering interest at six per cent equivalent to the loss of the use of the money.